     Case 4:21-cv-00033-ALM Document 4-2 Filed 02/09/21 Page 1 of 1 PageID #: 374




     January 21, 2021                         Matthew Bohuslav        Digitally signed by Matthew Bohuslav
                                                                      Date: 2021.02.05 14:39:06 -06'00'



Bernardo E. Illari                                         Matthew Bohuslav
                                                   Office of the Attorney General
                                                   P.O. Box 12548, Capitol Station
                                                   Austin, TX 78711

                                                   matthew.bohuslav@oag.texas.gov

                                                             512.475.4099
